               Case 3:16-cv-05688-RBL Document 67 Filed 03/04/19 Page 1 of 14



 1                                                                      The Honorable Ronald B. Leighton

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT TACOMA
 9

10   SOLOWHEEL, INC.,                                         Case No. 3:16-cv-05688-RBL
                                       Plaintiff,
11                                                        DEFENDANT NINEBOT (TIANJIN)
12           v.                                           TECHNOLOGY CO., LTD.’S
                                                          OPPOSITION TO PLAINTIFF
13   NINEBOT INC. (USA), D/B/A NINEBOT                    SOLOWHEEL’S MOTION TO COMPEL
     U.S., INC.; NINEBOT (TIANJIN)                        DISCOVERY AND ITS CROSS-MOTION
14   TECHNOLOGY CO., LTD.; NINEBOT,                       TO COMPEL DISCOVERY
     INC. (China),
15                            Defendants.                 NOTE ON MOTION CALENDAR:
16                                                        March 22, 2019

17           Defendant Ninebot (Tianjin) Technology Co., Ltd. (“Defendant” or “Ninebot”)

18   respectfully submits the following response, along with the accompanying Declaration of

19   Cameron H. Tousi (“Tousi Decl.”), in opposition to Plaintiff Solowheel, Inc.’s (“Plaintiff” or

20   “Solowheel”) Motion to Compel Discovery and supporting Ninebot’s Cross-Motion to Compel

21   Discovery.

22   I.      INTRODUCTION AND STANDARD OF REVIEW

23           Applicable authority resides with the Court pursuant to Fed. R. Civ. P. 26 and 37, and

24   LCR 7(d)(3) and 37(a).

25

26

27

     Defendant’s Opp. to Plaintiff’s Motion to Compel                    IP L AW LEADERS PLLC
                                                                       6701 D EMOCRACY B OULEVARD ,    STE .   555
     Discov. & Cross-Motion to Compel Discov.           -1-                    B ET HESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                    (202) 248-5410
                                                                                IPLAWLEADERS . COM
               Case 3:16-cv-05688-RBL Document 67 Filed 03/04/19 Page 2 of 14



 1   II.     DEFENDANT NINEBOT’S OPPOSITION AND SUPPORT FOR ITS CROSS-
             MOTION
 2
     A.      Solowheel Failed to Meet and Confer Before Filing its Motion
 3
             Solowheel was required to meet face-to-face or via telephone conference before filing its
 4
     Motion to Compel discovery. LCR 37(a) (“A good faith effort to confer with a party or person
 5
     not making a disclosure or discovery requires a face-to-face meeting or a telephone
 6
     conference.”). Solowheel failed to do so or make an attempt to do so. Admittedly, the parties
 7
     have had numerous email exchanges regarding the delay of production, principally due to
 8
     Solowheel’s refusal to effect any compromise on outstanding issues. D.I. 64, at 3-4. However, it
 9
     is noteworthy that the last communication about the issue was an email from Solowheel’s
10
     counsel holding its steadfast position, with no request for a face-to-face meeting, nor a telephonic
11
     communication. Tousi Decl. at ¶ 4; Ex. A.
12
             There was no effort made to discuss thoroughly and in good faith the outstanding
13
     discovery related issues prior to filing of its Motion. See, e.g., Wilson v. Geico Indem. Co., No.
14
     C18-226 RAJ, Order (W.D. Wash. Jul. 26, 2018), at fn. 1 (“This Court's Standing Order states
15
     that counsel contemplating the filing of a motion ‘shall first contact opposing counsel to discuss
16
     thoroughly, preferably in person, the substance of the contemplated motion and any potential
17
     resolution.’ . . . The Court and Federal and Local Rules have a meet-and-confer requirement to
18
     minimize waste of judicial time and resources on issues that could be resolved amongst the
19
     parties.”). See, e.g., Asea, Inc. v. S. Pac. Transp. Co., 669 F.2d 1242, 1246 (9th Cir. 1981); see
20
     also, Brown v. Clark Cnty. Det. Ctr., No. 2:15-cv-01670-APG-NJK (D. Nev. Mar. 30, 2017).
21
     (“The parties should keep in mind during their meet-and-confer that discovery is subject to an
22
     overriding requirement of good faith, see, e.g., Asea, Inc. v. S. Pac. Transp. Co., 669 F.2d 1242,
23
     1246 (9th Cir. 1981), as well as the specific good faith requirement that attaches to prefiling
24
     conferences, see, e.g., Fed. R. Civ. P. 37(a)(1).”). Moreover, the correspondence took place
25
     three months ago, on November 28, 2018, and there was no subsequent attempt to contact
26
     Ninebot’s counsel since that date. Tousi Decl. at ¶ 4; Ex. A. Solowheel files its motion now
27

     Defendant’s Opp. to Plaintiff’s Motion to Compel                IP L AW LEADERS PLLC
                                                                   6701 D EMOCRACY B OULEVARD ,    STE .   555
     Discov. & Cross-Motion to Compel Discov.           -2-                B ET HESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                (202) 248-5410
                                                                            IPLAWLEADERS . COM
               Case 3:16-cv-05688-RBL Document 67 Filed 03/04/19 Page 3 of 14



 1
     without forewarning, not in the regular course of promoting its case but because settlement
 2
     discussions have broken down. D.I. 62, at 2.
 3
             Ninebot further respectfully submits that Solowheel’s motion was filed without the
 4
     courtesy of a telephone call, email or other indication to its counsel, and this may have spared the
 5
     Court’s valuable resources on the issue. Solowheel’s counsel also had ample opportunity to
 6
     mention the issue or its dissatisfaction to Ninebot’s counsel during the Court’s Markman Hearing
 7
     of January 23, 2019, since there has been no resolution to the matter nor additional discussions in
 8
     the interim. Solowheel failed to even mention the subject. It is therefore respectfully submitted
 9
     that sanctions pursuant to LCR 11(c) are in order, as the Court may deem appropriate.
10
     B.      Chronology of the Protective Order Issue
11
             Solowheel does not deny and actually asserts that early on, the parties agreed regarding
12
     the vast majority of the draft protective order presented by Ninebot to Solowheel. D.I. 63, at 2.
13
     But as noted in Ninebot’s previous filing, it is Solowheel’s own obstinance and refusal to
14
     compromise on the Protective Order with Ninebot, that prevented production. As the present
15
     issues are parallel to those raised in Solowheel’s Motion, Ninebot respectfully requests the
16
     Court’s indulgence in reiterating the chronology of events. D.I. 64, at 2.
17
             (1) On January 8, 2018, Ninebot sent Solowheel a letter indicating that in order to
18
     produce confidential documents and responses, the parties would need a protective order in
19
     place, and further provided Solowheel’s counsel a proposed modified version of the Court’s
20
     Model Stipulated Protective Order. Tousi Decl. at ¶ 5, Ex. B.1
21
             (2) The proposed protective order included customary definitions for confidential
22
     information (i.e., with designations for Confidential, Confidential Outside Counsel Eyes Only,
23
     and Restricted Confidential – Source Code). Id., Ex. B at 3-7, ¶¶ 2-5. It also included a
24
     prosecution bar for counsel receiving Confidential Outside Counsel Eyes Only, and Restricted
25
     Confidential – Source Code information. Id. at 7-9, ¶ 5.
26
     1
      A number of statements from Mr. Tousi’s declaration and corresponding exhibits are the same as those of its
27   earlier brief on the issue of the Protective Order. D.I. 65, 65-1 – 65-5.

     Defendant’s Opp. to Plaintiff’s Motion to Compel                         IP L AW LEADERS PLLC
                                                                            6701 D EMOCRACY B OULEVARD ,    STE .   555
     Discov. & Cross-Motion to Compel Discov.              -3-                      B ET HESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                         (202) 248-5410
                                                                                     IPLAWLEADERS . COM
               Case 3:16-cv-05688-RBL Document 67 Filed 03/04/19 Page 4 of 14



 1
             (3) Solowheel’s initial reply indicated the parties were close to agreement, save “a few
 2
     high level issues.” D.I. 63-2, at 3. While it disagreed with the provisions for source code and
 3
     prosecution bar, it indicated it was willing to cooperate and attempt to compromise on the issues.
 4
     Id. For instance, with respect to the prosecution bar, its counsel stated: “I’m certainly open to a
 5
     discussion on that point and there may be a way to tailor the bar to avoid situations like that, but
 6
     I wanted to raise it up.” Id. at 3, ¶ 4.
 7
             (4) Taking Solowheel’s remarks at face value, and to promote completion of the matter
 8
     and commencement of discovery, on January 10, Ninebot requested that Solowheel fashion a
 9
     more tailored version of the language. Id. at 2.
10
             (5) At this point, Solowheel changed its position, insisting on removing the prosecution
11
     bar, and subsequently promoted removing the source code language and delaying its addition
12
     altogether; Solowheel has to-date refused to reverse its position or negotiate mutually agreeable
13
     terms. Id.; Tousi Decl. at ¶ 6; Ex. C, at 2, 3 and 10-24.
14
             (6) Ninebot once again provided a revised draft of the proposed Protective Order in
15
     October, 2018, which was also met with opposition. Tousi Decl. at ¶ 8, Ex. D.
16
             (7) On the source code issue, Solowheel has taken the position that instead of having the
17
     provision in the present Order, certain standard protections should be provided in a separate
18
     order, and those provisions had existed in the ITC proceeding between the parties. D.I. 63-7, at
19
     3-4. The problem for Ninebot, however, is that Solowheel’s requests for production are pending,
20
     and despite Solowheel’s assurances, it may have the duty to produce its source code; if no
21
     separate definition and applicable provisions are in place during production, the source code may
22
     have to be regarded as any other documents.
23
             (8) In responding to Solowheel, again Ninebot took Solowheel’s above-mentioned
24
     comments about the source code respecting the ITC case at face value, offering Solowheel two
25
     reasonable options, namely either reviewing the ITC source code provisions to come to amicable
26
     resolution, or instead agreeing that it would not seek source code from Ninebot. Id. at 2-3.
27

     Defendant’s Opp. to Plaintiff’s Motion to Compel                 IP L AW LEADERS PLLC
                                                                    6701 D EMOCRACY B OULEVARD ,    STE .   555
     Discov. & Cross-Motion to Compel Discov.           -4-                 B ET HESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                 (202) 248-5410
                                                                             IPLAWLEADERS . COM
               Case 3:16-cv-05688-RBL Document 67 Filed 03/04/19 Page 5 of 14



 1
             (9) In response, again Solowheel walked back its statement and cited more red herrings,
 2
     citing differences in Delaware local rules (i.e., for previous related cases) concerning production,
 3
     for the cases that appeared in that venue, and the differences in scope of discovery between the
 4
     ITC and the present case. Id. at 2. Again, Solowheel made no effort to negotiate or effect a
 5
     compromise, or even discuss the matter.
 6
             (10) On the issue of the patent prosecution bar, contrary to assertions otherwise, Ninebot
 7
     has been respectful of the Court’s Model Stipulated Protective Order, and in fact confined its
 8
     additions to its framework. Ex. G to Tousi Decl. at ¶ 5, inter alia.
 9
             On point, the Federal Circuit has stated that while it generally defers to regional circuit
10
     law on issues involving interpretation of the Federal Rules of Civil Procedure, it has maintained
11
     its own jurisdiction in discovery matters implicating issues of substantive patent law. In re
12
     Deutsche Bank Trust Co. Americas, 605 F.3d 1373, 1377-78 (Fed. Cir. 2010). Finding disparity
13
     between the circuits on the issue, the Federal Circuit has explicitly held the patent prosecution
14
     bar within its own purview. Id. The party seeking a protective order, in general, must
15
     demonstrate good cause for its issuance. Id.; Fed. R. Civ. P. 26(c). "The same is true for a party
16
     seeking to include in a protective order a provision effecting a patent prosecution bar." In re
17
     Deutsche Bank, 605 F.3d at 1378.
18
             In assessing the scope of such a bar, a court must first determine whether there is an
19
     "'unacceptable opportunity for inadvertent disclosure'" of confidential information to an
20
     individual involved in "competitive decisionmaking" with his or her client, and then secondly,
21
     "balance[s] this risk against the potential harm to the opposing party." Id. at 1380.
22
             By way of explanation, in its assessment the Federal Circuit has refused a bright line test,
23
     and instead applies a balancing test weighing the plaintiff patent holder’s right to its own counsel
24
     on the one hand, versus the risk to the defendant accused infringer of inadvertent disclosure of
25
     competitive information learned during litigation. Id. at 1378-80.
26

27

     Defendant’s Opp. to Plaintiff’s Motion to Compel                 IP L AW LEADERS PLLC
                                                                    6701 D EMOCRACY B OULEVARD ,    STE .   555
     Discov. & Cross-Motion to Compel Discov.           -5-                 B ET HESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                 (202) 248-5410
                                                                             IPLAWLEADERS . COM
               Case 3:16-cv-05688-RBL Document 67 Filed 03/04/19 Page 6 of 14



 1
             In its balancing test, that Court looks at the activities of the litigation counsel outside of
 2
     the litigation itself and specifically in the area of patent prosecution. Id. The activities may be
 3
     no more than reporting of office actions and the like, or at a high-altitude of patent oversight. Id.
 4
     at 1379. On the other hand, their activities may include deep knowledge and related work on
 5
     technological innovations, invention development and strategic decision-making respecting
 6
     patent protection. Id.
 7
             As the Federal Circuit found and this Court can appreciate, in the first instance the risk of
 8
     inadvertent misuse of competitive information is little, whereas in the latter, the risk is quite
 9
     substantial. Id. at 1379-81.
10
             For these reasons, to protect the interest of the plaintiff, the Federal Circuit requires that
11
     the patent prosecution bar be sufficiently tailored. Id. at 1381 ([A] party seeking imposition of a
12
     patent prosecution bar must show that the information designated to trigger the bar, the scope of
13
     activities prohibited by the bar, the duration of the bar, and the subject matter covered by the bar
14
     reasonably reflect the risk presented by the disclosure of proprietary competitive information.).
15
             Furthermore, the party seeking exemption, here Solowheel, must show for each counsel,
16
     that (1) his or her “representation of the client in matters before the PTO does not and is not
17
     likely to implicate competitive decisionmaking related to the subject matter of the litigation so as
18
     to give rise to a risk of inadvertent use of confidential information learned in litigation, and (2)
19
     that the potential injury to the moving party from restrictions imposed on its choice of litigation
20
     and prosecution counsel outweighs the potential injury to the opposing party caused by such
21
     inadvertent use.” Id.
22
             On point, Ninebot’s proposed patent prosecution bar has been narrowly tailored to
23
     remove any doubt of prejudice to Solowheel. Tousi Decl., at 8, ¶ 5.3-5.4. It is limited to the
24
     technical subject matter of the patents asserted and those claiming benefit of priority. Id. It
25
     permits non-confidential prior art to be transmitted to prosecution counsel in keeping with duties
26
     of disclosure. Id. It permits litigation counsel to discuss any aspects of the case deemed
27

     Defendant’s Opp. to Plaintiff’s Motion to Compel                   IP L AW LEADERS PLLC
                                                                      6701 D EMOCRACY B OULEVARD ,    STE .   555
     Discov. & Cross-Motion to Compel Discov.           -6-                   B ET HESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                   (202) 248-5410
                                                                               IPLAWLEADERS . COM
               Case 3:16-cv-05688-RBL Document 67 Filed 03/04/19 Page 7 of 14



 1
     reasonably necessary to prosecution or defense of any claims as the case may be. Id. It also
 2
     allows litigation counsel to take part in post-grant proceedings such as inter partes reviews. Id.
 3
     In sum, Ninebot has gone out of its way to give Solowheel fair and equal treatment, and
 4
     Solowheel’s response has been inconsistent with applicable law.
 5
     C.      Solowheel’s Refusal to Cooperate on the Protective Order was without Basis
 6
             Solowheel’s positions and remarks demonstrate either a misunderstanding or avoidance
 7
     about the most basic tenets of patent law. Solowheel remarked as follows about the last version
 8
     of the protective order, which it received from Ninebot: “[t]his version you’ve now made [sic]
 9
     the prosecution bar [sic] completely one-sided where it only applies to Plaintiff’s counsel and not
10
     Defendants’ at all.” Tousi Decl. at ¶ 4; Ex. B. However, here it is Plaintiff Solowheel that has
11
     asserted its patents against Defendant Ninebot’s products, and not vise-versa. At issue,
12
     therefore, are Solowheel’s patents (not its products) and Ninebot’s products (not its patents), and
13
     in particular, whether Ninebot’s products infringe Solowheel’s validly issued patents.
14
             The very reason for the patent prosecution bar is to prevent the inadvertent disclosure of
15
     information to counsel where competitive decisionmaking about the competitor’s products are at
16
     issue, and since Solowheel’s products are not at issue, it makes no sense to request a two-sided
17
     patent prosecution bar, per Solowheel’s remarks. In re Deutsche Bank Trust, 605 F.3d at 1379-
18
     82. Indeed, that is why the Federal Circuit, like practitioners in the field, seeks to determine
19
     whether the bar would apply to counsel prosecuting the patents (i.e., patent prosecution counsel)
20
     – which has no relevance to Ninebot’s counsel. Accordingly, Solowheel has held up its
21
     document production on a red herring. Solowheel surmises that the prosecution bar is
22
     unnecessary because there are no continuation applications pending, and that the proposed bar
23
     would add unnecessary complication. However, it is not reasonable to place the onus on Ninebot
24
     to make the determination of any conceivable related applications versus providing simple,
25
     narrow language. Furthermore, the determination rests on counsel’s access to competitive
26
     knowledge and not just the presently asserted patents. Id. As noted, the presently presented
27

     Defendant’s Opp. to Plaintiff’s Motion to Compel                 IP L AW LEADERS PLLC
                                                                    6701 D EMOCRACY B OULEVARD ,    STE .   555
     Discov. & Cross-Motion to Compel Discov.           -7-                 B ET HESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                 (202) 248-5410
                                                                             IPLAWLEADERS . COM
               Case 3:16-cv-05688-RBL Document 67 Filed 03/04/19 Page 8 of 14



 1
     prosecution bar is narrowly tailored to provide Solowheel’s counsel any and all conceivable and
 2
     reasonable fair treatment, despite its not budging an inch toward a stipulated Protective Order,
 3
     while crying foul about Ninebot’s production (i.e., because there is no Protective Order). Supra,
 4
     at Sec. II(B)(10), at last ¶.
 5
             Solowheel further obfuscates on the source code provision, hiding its failure to even
 6
     negotiate about inserting the source code provision by impermissibly using the prosecution bar
 7
     as a shield. In its November 28, 2018 email to Ninebot’s present counsel, Solowheel’s counsel
 8
     states, apparently with respect to other cases: “Ninebot’s counsel for years has had access to the
 9
     source code that runs Mr. Chen’s products without any sort of prosecution bar.” Tousi Dec. at ¶
10
     4; Ex. B. Again, it is Solowheel that has asserted its patents against Ninebot’s products in this
11
     action, and it is therefore irrelevant whether Ninebot has access to the software code of
12
     Solowheel’s products; in this patent assertion action, it is Solowheel’s patents that are being
13
     asserted as against Ninebot’s products. See, e.g., In re Deutsche Bank Trust, 605 F.3d at 1379-
14
     82.
15
     D.      Solowheel’s Misdirection in Support of its Brief
16
             Solowheel makes a number of “straw man” arguments. Each argument alleges that
17
     Ninebot is not producing, and bolsters it with alleged prejudice to Solowheel or alleged promises
18
     by Ninebot. As Solowheel is well aware, and as the written record well establishes, there has
19
     been only one reason that Ninebot has not produced – that there is no protective order in place.
20
     Supra, Sec. II(b).
21
             Yet, Solowheel’s brief continues with its unfounded attacks. For instance, it states that
22
     Ninebot’s objections stand in the way of its production, a notion that is completely baseless. D.I.
23
     62, at 9. It finds fault with the proportionality wording of Ninebot’s objections, wording that
24
     mimics Fed. R. Civ. P. 26(b)(1) as amended in December, 2015. Id.; D.I. 62-6, at 5. Contrary to
25
     Solowheel’s proposition, at no time has Ninebot alleged that it is holding back discovery because
26

27

     Defendant’s Opp. to Plaintiff’s Motion to Compel                IP L AW LEADERS PLLC
                                                                   6701 D EMOCRACY B OULEVARD ,    STE .   555
     Discov. & Cross-Motion to Compel Discov.           -8-                B ET HESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                (202) 248-5410
                                                                            IPLAWLEADERS . COM
               Case 3:16-cv-05688-RBL Document 67 Filed 03/04/19 Page 9 of 14



 1
     of these or any other objections. Again, the documents were not produced because the Protective
 2
     Order was not in place.
 3
             Ninebot manufactures many products, and it is Solowheel’s responsibility to identify
 4
     infringing devices, not Ninebot’s responsibility to guess which products Solowheel believes
 5
     infringe. Solowheel identified its allegedly infringed product as “Ninebot One” in its Amended
 6
     Complaint. D.I. 38, at ¶ 11. There, it provides a figure of the same, and alleges “‘Ninebot’
 7
     branded products including the ‘Ninebot One’ pictured below.” Id., at ¶ 27. Rather than making
 8
     a vague, general objection, or guessing Solowheel’s meaning, Defendant Ninebot’s objection not
 9
     only included the Ninebot One, but expanded it to a conceivable class of products. For this
10
     reasonable and, in fact, good faith measure, particularly in light of Fed. R. Civ. P. 26(b)(1),
11
     Solowheel makes another baseless accusation that Ninebot is falsely identifying its own accused
12
     product from the very same Amended Complaint. D.I. 62, at 9-10. It also argues that additional
13
     products were named in its January 23, 2018 Preliminary Infringement Contentions (i.e., Ninebot
14
     One Z, Ninebot One Z, Ninebot One S1). However, Ninebot attempted to capture the same in
15
     the language of the objection, a responsibility that belongs to Solowheel. In its September 28
16
     letter, Solowheel goes so far as to accuse Ninebot of not amending its responses in light of its
17
     filed Amended Complaint or its served Preliminary Infringement Contentions, despite that the
18
     responses were served before the latter two events; if Solowheel expected supplementation of
19
     discoverable documents based on its newly formed definitions of accused products, it could have
20
     communicated the same by updating its Requests. D.I. 62-6, at 4; Tousi Decl. at ¶ 12, Ex. I, at 2.
21
             More importantly, however, this and Solowheel’s other problems with Ninebot’s
22
     objections are simply “straw men,” to bolster its arguments about why Ninebot is holding back
23
     documents. These notions are simply fallacious, because Ninebot has never stated, implied
24
     purposefully or inadvertently, or intimated that it is holding back documents because of its
25
     objections or the other false narratives concocted in Solowheel’s brief.
26

27

     Defendant’s Opp. to Plaintiff’s Motion to Compel                 IP L AW LEADERS PLLC
                                                                    6701 D EMOCRACY B OULEVARD ,    STE .   555
     Discov. & Cross-Motion to Compel Discov.           -9-                 B ET HESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                 (202) 248-5410
                                                                             IPLAWLEADERS . COM
                 Case 3:16-cv-05688-RBL Document 67 Filed 03/04/19 Page 10 of 14



 1   E.      Solowheel’s Tu Quoque Arguments, Failure to Produce Documents and Ninebot’s
             Cross-Motion
 2
             Ninebot is aware that all parties must cooperate and confer in good faith to resolve
 3
     discovery disputes without court intervention. LCR 37(a). However, Ninebot must defend itself
 4
     from Solowheel’s groundless accusations, and would like to clarify the record before the Court.
 5
     Ninebot also must receive its own production from Solowheel, and to prevent further prejudice,
 6
     respectfully moves the court to compel discovery based on the aforementioned and following
 7
     remarks.
 8
             In coordination with the tu quoque arguments of its Motion for Protective Order (D.I.
 9
     63), Solowheel now requests that the Court issue an order compelling Ninebot’s production.
10
     This second chapter of its one-sided view is made despite that, as mentioned in Ninebot’s earlier-
11
     filed Opposition and Cross-Motion, Solowheel has itself not produced documents. D.I. 64, at 3.
12
             Solowheel was served Ninebot’s First Set of Requests for Production of Documents and
13
     Things on June 28, 2018; after a ninety-day delay, which Ninebot generously permitted,
14
     Solowheel finally served its responses and production on September 26. Tousi Decl., at ¶ 11,
15
     Ex. H; Id., at ¶¶ 8, 9, and Exs. E, F. However, to-date, as it stands before the Court accusing
16
     Ninebot of not producing its confidential documents, Solowheel itself has yet to produce a single
17
     document in response to Ninebot’s Requests for Production of Documents and Things served on
18
     June 28, 2018. Tousi Decl., at ¶ 7, Ex. D. Nor has it indicated that any documents would be
19
     forthcoming. Accordingly, any discovery delays are at least equally the fault of Solowheel.
20
             If anything, Ninebot’s behavior has been much more cooperative, in keeping with the
21
     Court’s expectations. Sali v. Corona Reg’l Med. Ctr., 884 F.3d 1218, 1219-20 (9th Cir. 2018)
22
     (“The discovery process in theory should be cooperative and largely unsupervised by the district
23
     court.”).
24
             As admitted by Solowheel, Ninebot produced publicly available documents, namely the
25
     patent file histories, at the outset of discovery and before the dispute arose regarding the
26

27

     Defendant’s Opp. to Plaintiff’s Motion to Compel                 IP L AW LEADERS PLLC
                                                                    6701 D EMOCRACY B OULEVARD ,    STE .   555
     Discov. & Cross-Motion to Compel Discov.           - 10 -              B ET HESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                 (202) 248-5410
                                                                             IPLAWLEADERS . COM
              Case 3:16-cv-05688-RBL Document 67 Filed 03/04/19 Page 11 of 14



 1
     Protective Order. D.I. 62, at 1, ¶¶ 2, 5, 2. While it accuses Ninebot of not producing a single
 2
     non-public document, Solowheel itself has yet to produce any documents, public or private.
 3
             In fact, Solowheel has failed to produce any documents responsive to a number of
 4
     Ninebot’s Requests for Production that would be publicly available, including a copy of all prior
 5
     art relating to the patent-in-suit (Ex. H to Tousi Decl., Req. for Prod. No. 9), evidence of long-
 6
     felt need and commercial success (Id., Req. for Prod. Nos. 12, 13), and accolades and industry
 7
     recognition (Id., Req. for Prod. Nos. 14), inter alia. Accordingly, as it accuses Ninebot of not
 8
     producing documents not publicly available, Solowheel itself would be more culpable by
 9
     definition. Remarkably, Solowheel conditions its own production of public documents based on
10
     entry of a Protective Order. Id.
11
             Solowheel’s brief makes a number of unfortunate accusations, attempting to tie Ninebot’s
12
     non-production to its raised objections and other issues. Supra, Sec. II(D). This is despite the
13
     overwhelming evidence to the contrary, and the fact that the parties are not producing documents
14
     because the Protective Order is not in place. It is noteworthy that Solowheel’s own objections
15
     are often so broad as to be without any basis; for example, it objects to producing accolades and
16
     industry recognition documents, i.e., public documents, and makes blanket and frankly non-
17
     responsive remarks, including asserting attorney-client privilege conditioning, objecting that
18
     obviousness (i.e., one of the fundamental tenets of invalidating a patent) is not at issue in the
19
     case, inter alia. However, Ninebot will not herein submit arguments analogous to Solowheel’s,
20
     casting aspersions about not producing documents tied to objections or other false measures.
21
             The documents Solowheel holds back are vital to Ninebot’s case, as many of them tie
22
     directly to the basis of its invalidity claims, including with respect to prior art documents and
23
     activity, and behavior before the U.S. Patent and Trademark Office. Tousi Decl., at ¶ 13.
24

25

26

27

     Defendant’s Opp. to Plaintiff’s Motion to Compel                 IP L AW LEADERS PLLC
                                                                    6701 D EMOCRACY B OULEVARD ,    STE .   555
     Discov. & Cross-Motion to Compel Discov.           - 11 -              B ET HESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                 (202) 248-5410
                                                                             IPLAWLEADERS . COM
               Case 3:16-cv-05688-RBL Document 67 Filed 03/04/19 Page 12 of 14



 1
     F.       Request for Attorney’s Fees
 2
              Under Fed. R. Civ. P. 37(a)(5), Defendant respectfully requests an award of attorney’s
 3
     fees that have incurred with respect to the present motion. As the Court is aware, under the Rule
 4
     the award is mandatory of the party necessitating the motion after providing the opportunity to
 5
     be heard, absent certain exceptions.2 Defendant Ninebot has established without undue
 6
     exaggeration that the non-production of documents has been mutual since the Protective Order
 7
     was not in place, and Solowheel’s arguments are without foundation. Furthermore, Solowheel
 8
     brings its motion despite that its own non-production has prejudiced Ninebot and without a meet
 9
     and confer meeting. If Ninebot is awarded attorney’s fees, Ninebot’s counsel will submit
10
     declarations in support thereof as so directed. Lastly, Ninebot respectfully submits that even if
11
     the Court were to find against it on Solowheel’s motion, attorney’s fees should not be awarded,
12
     including pursuant to exception (i) of Fed. R. Civ. P. 37(a)(5), because Solowheel filed its
13
     motions without a proper meet and confer meeting. Supra, Sec. II(A).
14
     III.     DEFENDANT NINEBOT’S CROSS-MOTION TO COMPEL DISCOVERY BY
15            SOLOWHEEL
16            For the foregoing reasons, Ninebot respectfully moves the Court to compel Solowheel to
17   produce all documents in response to Ninebot’s First Set of Requests for Production of
18   Documents and Things served on June 28, 2018. Tousi Decl. at ¶¶ 7, 8, Exs. D, E.
19                                                    CONCLUSION
20            In light of the foregoing, Defendant Ninebot respectfully requests that the Court deny
21   Solowheel’s Motion to Compel and order that Solowheel fully respond to Ninebot’s discovery
22   requests.
23

24

25

26   2
       The exceptions are if: “(i) the movant filed the motion before attempting in good faith to obtain the disclosure or
     discovery without court action; (ii) the opposing party’s nondisclosure, response, or objection was substantially
27   justified; or (iii) other circumstances make an award of expenses unjust.

     Defendant’s Opp. to Plaintiff’s Motion to Compel                            IP L AW LEADERS PLLC
                                                                               6701 D EMOCRACY B OULEVARD ,    STE .   555
     Discov. & Cross-Motion to Compel Discov.                - 12 -                    B ET HESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                            (202) 248-5410
                                                                                        IPLAWLEADERS . COM
              Case 3:16-cv-05688-RBL Document 67 Filed 03/04/19 Page 13 of 14



 1                                      Dated this 4th day of March, 2019.
 2                                                          Respectfully Submitted by:
 3                                                          VAN KAMPEN & CROWE PLLC

 4                                                          s/   Al Van Kampen
                                                            Al Van Kampen, WSBA No. 13670
 5                                                          Attorneys for Defendant Ninebot (Tianjin)
                                                            Technology Co., Ltd.
 6                                                          1001 Fourth Avenue, Suite 4050
                                                            Seattle, Washington 98154
 7                                                          Phone: (206) 386-7353
                                                            Fax: (206) 405-2825
 8                                                          Email: AVanKampen@VKClaw.com
 9

10                                                          IP LAW LEADERS PLLC

11
                                                            /Cameron H. Tousi/
12                                                          Cameron H. Tousi (admitted pro hac vice)
                                                            Attorneys for Defendant Ninebot (Tianjin)
13                                                          Technology Co., Ltd.
                                                            6701 Democracy Blvd. Ste 555
14                                                          Bethesda, MD 20817
15                                                          Telephone: (202) 248-5410
                                                            Facsimile: (202) 318-4538
16                                                          Email: chtousi@ipllfirm.com

17

18

19

20

21

22

23

24

25

26

27

     Defendant’s Opp. to Plaintiff’s Motion to Compel                    IP L AW LEADERS PLLC
                                                                       6701 D EMOCRACY B OULEVARD ,    STE .   555
     Discov. & Cross-Motion to Compel Discov.           - 13 -                 B ET HESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                    (202) 248-5410
                                                                                IPLAWLEADERS . COM
              Case 3:16-cv-05688-RBL Document 67 Filed 03/04/19 Page 14 of 14



 1

 2                                         CERTIFICATE OF SERVICE
 3

 4             I hereby certify that on March 4, 2019, the foregoing document was electronically filed

 5    with the Clerk of the Court using the Court’s CM/ECF system, which transmits notification of
 6    the filing to the following persons:
 7
     Benjamin J. Hodges
 8   Cristofer Ivan Leffler
     Joel B. Ard
 9
     Kevin Ormiston
10   FOSTER PEPPER PLLC (SEA)
     1111 Third Ave., Ste. 3000
11   Seattle, Washington 98101-3299
     Tel: 206-447-9700
12    Ben.Hodges@foster.com
13    Cristofer.leffler@foster.com
      Joel.Ard@Foster.com
14    kevin.ormiston@foster.com

15                      Signed at Seattle, Washington this 4th day of March, 2019.
16
                                                        s/ Al    Van Kampen
17
                                                        Al Van Kampen
18

19

20

21

22

23

24

25

26

27

     Defendant’s Opp. to Plaintiff’s Motion to Compel                 IP L AW LEADERS PLLC
                                                                    6701 D EMOCRACY B OULEVARD ,    STE .   555
     Discov. & Cross-Motion to Compel Discov.           - 14 -              B ET HESDA , MD 20817
     Case No. 3:16-cv-05688 RBL                                                 (202) 248-5410
                                                                             IPLAWLEADERS . COM
